                              UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                                                 CASE No. 19cv00270-GCM
EFREN DELGADO,

  PlaintifF,

vs.



THE ALLSTATE CORPORATION,ALLSTATE
INDEMNITY COMPANY.ALLSTATE
INSURANCE COMPANY.

      Defendants.



   DEFENDANTS^ MOTION TO DISMISS OR.ALTERNATIVELY,TO DISMISS OR
                                 STRIKE CLASS ALLEGATIONS

          Defendants, The Allstate Corporation, Allstate Insurance Company and Allstate

Indemnity Company(collectively,the "Defendants"),respectfully move for entry ofan order
dismissing Plaintiffs Complaint, or, alternatively, dismissing or striking the Complainfs class
action allegations. In support, Defendants submit the accompanying Memorandum ofLaw,
which is fully incorporated by reference herein, and further state as follows:
          All Plaintiffs claims fail as a matter oflaw based on his failure to allege sufficient facts
demonstrating he is entitled to the Medical Payments benefits he seeks or that he has sustained
any iiyury sufficient to confer standing. Plaintiffs claims are otherwise insufficiently pled and
are also subject to dismissal on those groimds. In addition, as Plaintiffs Complaint allegations
 indicate, only one ofthe Defendants, Allstate Indemnity Company,actually issued Plaintiffan
 insurance policy. Courts have held that related insurance entities that did not actually issue the
 relevant insurance policy — here, all Defendants except for Allstate Indemnity Company — are
 not proper defendants. Accordingly, all Plaintiffs claims against The Allstate Corporation and


           Case 3:19-cv-00270-GCM Document 9 Filed 08/16/19 Page 1 of 4
Allstate Insurance Company should be dismissed on that ground as well. In addition. Plaintiff

fails to allege facts sufficient to establish the requirements for holding a parent company such as

The Allstate Corporation, which does not even issue insurance policies, liable.

       Alternatively, if any part ofthis case survives Defendants' Motion to Dismiss on the

merits, the class action allegations in the Complaint should be dismissed or stricken because the

face ofthe Complaint shows this case is unsuited for class action treatment as a matter oflaw.

As pled in the Complaint, it is apparent that Plaintiffs claims present far too many

predominating individualized issues for this case to proceed on a class action basis. These

include highly individualized issues related to the reasonableness and necessity ofthe medical

expenses Plaintiff alleges Defendants underpaid for him and each and every putative class

member,and the ability ofeach putative class member to establish injury and standing.

Plaintiffs substantive claims raise even further predominating individualized issues that cannot,

as a matter oflaw, be resolved on a class-wide basis.

        WHEREFORE,Defendants respectfully request this Court to enter an order dismissing

this action, with prejudice and without leave to amend. Altematively, Defendants respectfully
request the Court to enter an order dismissing or striking the Complaint's class action allegations.
                                              Respectfully submitted.

                                                      By:     Todd A. Jones
                                                      Todd A. Jones
                                                      ANDERSON JONES,PLLC
                                                      421 N. Blount Street
                                                      Raleigh, NC 27601
                                                      Tel: 919-277-2541
                                                      Fax: 919-277-2544
                                                      Tjones@andersonandJones.com

                                                      Ofcounsel:
                                                      Steven M.Levy(pro hac vice)




         Case 3:19-cv-00270-GCM Document 9 Filed 08/16/19 Page 2 of 4
                                 Mark L. Hanover(pro hac vice)
                                 DENTONS US LLP
                                 233 S Wacker Drive,
                                 Suite 5900
                                 Chicago,IL 60606
                                 Tel: 312-876-8000
                                 Fax: 312-876-7934
                                 Steven.lew(a>jdentonsxom
                                 mark hanover@dentons.com




Case 3:19-cv-00270-GCM Document 9 Filed 08/16/19 Page 3 of 4
                               CERTIFICATE OF SERVICE


       I hereby certify that the foregoing Defendants' Motion to Dismiss was filed on August 16,

2019 using the Court's CM/ECF which will send notification to the parties below:

SCHWABA LAW FIRM,PLLC
Andrew J. Schwaba
NO Bar No.: 36455
212 South Tryon Street
Suite 1725
Charlotte, NO 28281
(704)370-0220
(704)370-0210(fax)
aschwaba@schwabalaw.com

NICHOLSON LAW FIRM,P.A.
Edward H. Nicholson, Jr.
NC Bar No. 36123
212 South Tryon Street
Suite 1725
Charlotte, NC 28281
(704)223-2406(telephone)
mcholsonshumaker@att.net

Attorneys for Plaintiff


Dated: August 16, 2019



                                                    By:/s/ Todd A. Jones
                                                         Todd A. Jones, NCSB #25593
                                                        Attorneyfor Defendants
                                                         Anderson Jones,PLLC
                                                         P.O. Box 20248
                                                         Raleigh, NC 27619
                                                         Phone:(919)277-2541
                                                         Fax:(919)277-2544




         Case 3:19-cv-00270-GCM Document 9 Filed 08/16/19 Page 4 of 4
